DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Streijl et al. (U.S. Patent No. 7929552, hereinafter “Streijl”) in view of Chauffour et al. (U.S. Patent Application Publication No. 2004/0133690, hereinafter “Chauffour”).

Claims 1 and 11:
Streijl discloses a system that provides network IP address capacity analytics and management, the system comprising: 
a repository that stores and manages IP subnets (Column 13, Lines 30-31; The quantity of required IP pools is removed from an inventory of available IP pools); 
an interactive interface that displays subnet demand forecast data (“capacity reports”) (Column 6, Lines 57-58 and 63-66; IP pool management server 126 provides a GUI by which administrators may add IP space, delete IP space, and maintain configuration information.  IP pool management server 126 may also be capable of generating reports, including for example IP pool assignment and capacity reports) (Column 7, Lines 6-14; The IP pool management system is capable of forecasting of IP pool utilization); and 
a capacity management processor coupled to the repository and the interactive interface (Column 6, Lines 53-55; IP pool management server 126 provides for the automated creation and management of IP pools) and further programmed to perform the steps of: 
applying historical data analysis to determine a capacity prediction (Column 13, Lines 27-30; If the monitoring indicates an increase in IP pool 
responsive to the analysis, identifying one or more IP subnets to address the capacity prediction, determining whether the one or more IP subnets are available in the repository, reserving the one or more IP subnets with a subnet reservation service, registering the one or more IP subnets in a server, and delivering the IP subnets for configuration (Column 13, Lines 27-32; If the monitoring indicates an increase in IP pool utilization above a predetermined threshold, a quantity of required IP pools is forecast.  The quantity of required IP pools is removed from an inventory of available IP pools and automatically assigned to the network equipment) (Column 13, Lines 36-37; The inventory may be managed by IP Pool Management Server 126). 

Streijl does not appear to disclose: 
adding, at the subnet reservation service, the one or more IP subnets in a DNS service; and 
applying, at a network configuration service, at least one firewall rule to the one or more IP subnets.

Chauffour discloses a technique for addressing a cluster of network servers using IP subnets (§ 0077, Lines 1-6; Accessing a cluster of servers from an internet public subnet using a single public IP address.  A single firewall or cluster of firewalls with a public IP 
	DNS is used to map an IP address to an easier-to-read symbolic name (§ 0022, Lines 12-14); and 
	firewall rules are defined for the subnet (§ 0099, Lines 6-9). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl’s IP Pool Management Server by integrating the teachings of Chauffour’s method for accessing a cluster of servers from an internet public subnet using a single public IP address in order to improve access to a plurality of clustered servers from the Internet using a single public IP address (Chauffour, § 0076, Lines 1-3). 

The method of claim 11 is implemented by the system of claim 1 and is therefore rejected with the same rationale.

Claims 2 and 12:
Streijl in view of Chauffour further discloses wherein the capacity predication is based on time series analytics (Streijl, Fig. 11A; At 1101, a timer is set to expire after a predetermined time duration.  At 1103, the timer expires.  At 1106, IP pool utilization raw data is retrieved for all IP pools allocated to network equipment.  At 1109, IP pool utilization for network equipment is calculated using the raw data.  As noted in the rejection of claims 1 and 11, if IP pool utilization data indicates an increase in IP pool utilization above a predetermined threshold, a quantity of required IP pools is forecast).

Claims 3 and 13:
Streijl in view of Chauffour further discloses wherein the delivering the IP subnets for configuration occurs prior to a user request for capacity (Streijl, Column 13, Lines 30-33; The quantity of required IP pools is removed from an inventory of available IP pools and automatically assigned to the network equipment.  Automatic assignment refers to the fact that human intervention is not required).

Claims 4 and 14:
Streijl in view of Chauffour discloses the system as recited in claim 1 and the method as recited in claim 11, wherein a Java-based API supporting various Java classes allows for interacting with the IP pool management system (Streijl, Column 7, Lines 2-5; The GUI is implemented using a Java-based API supporting various Java classes that allow interacting with the IP pool management system) wherein the historical data is generated from a system of record (Streijl, Column 16, Lines 39-40; A plurality of historical data points are received). 

Streijl in view of Chauffour does not appear to explicitly disclose wherein the system of record receives one or more API requests. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl and Chauffour’s IP pool management system to use APIs in the retrieval of the historical data in order to abstract the underlying implementation and expose only objects/actions the developer needs. 

Claims 5 and 15:
Streijl in view of Chauffour discloses the system as recited in claim 1 and the method as recited in claim 11, wherein a Java-based API supporting various Java classes allows for interacting with the IP pool management system (Streijl, Column 7, Lines 2-5; The GUI is implemented using a Java-based API supporting various Java classes that allow interacting with the IP pool management system). 

Streijl in view of Chauffour does not appear to explicitly disclose wherein the IP subnets are API based configurations.

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl and Chauffour’s IP pool management system to use APIs in the configuration of IP subnets in order to abstract the underlying implementation and expose only objects/actions the developer needs. 

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Streijl et al. (U.S. Patent No. 7929552, hereinafter “Streijl”) in view of Chauffour et al. (U.S. Patent Application Publication No. 2004/0133690, hereinafter “Chauffour”); further in view of Official Notice (hereinafter “ON”).

Claims 6 and 16:
Streijl in view of Chauffour discloses the system as recited in claim 1 and the method as recited in claim 11, wherein the interactive interface generates and displays subnet demand forecast data for at least one data center (Streijl, Column 6, Lines 57-58 and 63-

Streijl in view of Chauffour does not appear to disclose wherein the interactive interface generates and displays subnet demand forecast data on a daily basis for a selected data center.  However, how often data is generated and displayed is a well-known concept and is dependent at least on the user’s desire for data and/or resources available. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl and Chauffour’s IP pool management server to generate and display subnet demand forecast data on a daily basis in order to track subnet demand forecast data on a daily basis.  The beneficial and predictable result of this would be more up-to-date data at the expense of increased resource usage (compared to weekly updates). 

Claims 7 and 17:
Streijl in view of Chauffour discloses the system as recited in claim 1 and the method as recited in claim 11, wherein the interactive interface generates and displays subnet demand forecast data for at least one data center (Streijl, Column 6, Lines 57-58 and 63-66; IP pool management server 126 provides a GUI by which administrators may add IP space, delete IP space, and maintain configuration information.  IP pool management 

Streijl in view of Chauffour does not appear to disclose wherein the interactive interface generates and displays subnet demand forecast data on a weekly basis for a selected data center.  However, how often data is generated and displayed is a well-known concept and is dependent at least on the user’s desire for data and/or resources available. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl and Chauffour’s IP pool management server to generate and display subnet demand forecast data on a weekly basis in order to track subnet demand forecast data on a weekly basis.  The beneficial and predictable result of this would be less up-to-date data and decreased resource usage (compared to daily updates).  

Claims 8 and 18:
Streijl in view of Chauffour discloses the system as recited in claim 1 and the method as recited in claim 11, wherein the interactive interface generates and displays forecast data (Column 7, Lines 6-14; The IP pool management system is capable of forecasting of IP pool utilization) and corresponding actual data (“IP pool assignment”) (Streijl, Column 6, Lines 57-58 and 63-66; IP pool management server 126 provides a GUI by which administrators may add IP space, delete IP space, and maintain configuration 

Streijl in view of Chauffour does not appear to explicitly disclose wherein the interactive interface generates and displays daily forecast data and corresponding actual data.  However, how often data is generated and displayed is a well-known concept and is dependent at least on the user’s desire for data and/or resources available. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl and Chauffour’s IP pool management server to generate and display forecast data and corresponding actual data on a daily basis in order to track forecast data and corresponding actual data on a daily basis.  The beneficial and predictable result of this would be more up-to-date data at the expense of increased resource usage (compared to weekly updates). 

Claims 9 and 19:
Streijl in view of Chauffour and further in view of ON further discloses wherein the interactive interface generates and displays corresponding model performance data (“configuration information”) (Streijl, Column 6, Lines 57-58 and 61-63; IP pool management server provides a GUI by which administrators may maintain configuration information for one or more hardware devices (e.g., specific threshold values that can be set per BRAS)).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Streijl et al. (U.S. Patent No. 7929552, hereinafter “Streijl”) in view of Chauffour et al. (U.S. Patent Application Publication No. 2004/0133690, hereinafter “Chauffour”); further in view of Official Notice (hereinafter “ON”); further in view of Ghanta et al. (U.S. Patent Application Publication No. 2020/0193313, hereinafter “Ghanta”).

Claims 10 and 20:
Streijl in view of Chauffour further in view of ON discloses the system as recited in claims 1, 8, and 9 and the method as recited in claims 11, 18, and 19. 

Streijl in view of Chauffour further in view of ON does not appear to disclose wherein the corresponding model performance data comprises corresponding root mean square error (RMSE) values. 

Ghanta discloses if a RMSE value exceeds a RMSE threshold, then the corresponding predicted values may not be an accurate approximation of the observed values (§ 0087, Lines ). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl, Chauffour, and ON’s forecast data by integrating the use of Ghanta’s RMSE values in order to identify potentially inaccurate forecasts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 7197549 (Salama et al.) – On-Demand Address Pools – Apportioning one or more of at least one subnet between the global IP address pool and the local IP address pool based upon utilization of the local IP address pool.
U.S. Patent Application Publication No. 2014/0082164 (Niemoller et al.) – Dynamically Allocating Network Addresses – Dynamically allocating network address to devices based on demand.  Data indicating a reconfiguration of the computing devices is obtained, where the data indicates an increase in actual or predicted address utilization. 
U.S. Patent No. 7349392 (Banerjee) – Assigning IP Addresses in an Internet Data Center – Enabling an Internet Data Center (IDC) to assign IP addresses to its customers such that the IDC’s network address space is efficiently utilized. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452